REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a stationary indoor cycling device comprising: a post comprising an upper end area and a lower end area, the post extending vertically from a base that engages a surface; a top tube extending forwardly from the upper end area of the post; a first flexible support member defining a first length extending substantially forwardly and rearwardly from the base and substantially perpendicular to the post; and a second flexible support member defining a second length extending substantially forwardly and rearwardly from the base and substantially perpendicular to the post, wherein each of the first flexible support member and the second flexible support member displaceably flexes along is respective first or second length in response to a shifting weight of a user in a lateral motion and allowing the post to lean in a direction of the shifting weight of the user.

Claims 2-7 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 8, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an indoor cycling device that rocks from side to side comprising: a frame including a first flexible resilient member and a second flexible resilient member supporting the frame on a surface, the first flexible resilient member with at least two points engaging the surface, and a first length extending substantially forwardly and rearwardly between the two points disposed above the surface, the first flexible resilient member supporting a first side of the exercise bicycle, the second flexible resilient member with at least two points engaging the surface, and a second length extending substantially forwardly and rearwardly between the two points disposed above the surface, the second flexible resilient member supporting a second side of the exercise bicycle, the first flexible resilient member and the second flexible resilient member supporting the frame in a neutral vertical orientation normally, the first flexible resilient member deflecting downwardly along its first length toward the surface in response to a user shifting weight to the first side, the second flexible resilient member deflecting downwardly along its second length toward the surface in response to the user shifting weight to the second side.

Claims 9-14 depend either directly or indirectly from claim 8 and are allowable for all the reasons claim 8 is allowable.

Regarding independent claim 15, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a method of supporting an exercise bicycle comprising: providing a seat and a first flexible resilient member oriented below and to the left of the seat, the first flexible resilient member defining a first length extending substantially forwardly and rearwardly and engaging a surface at each end of the first length to provide forward support and rearward support for the exercise bicycle, and with a portion of the first flexible resilient member disposed above the surface, the first flexible resilient member: displaceably flexing along the first length in a first direction in response to a first force applied to the first flexible resilient member, the first force corresponding to a left lateral movement of a user of the exercise bicycle; and in response to removal of the first force, returning the first flexible resilient member to a pre-displacement shape; and providing a second flexible resilient member oriented below and to the right of the seat, the second flexible resilient member defining a second length extending substantially forwardly and rearwardly and engaging the surface at each end of the second length to provide forward support and rearward support for the exercise bicycle, the second flexible resilient member: displaceably flexing along the second length in response to a second force applied to the second flexible resilient member, the second force corresponding to a right lateral movement of the user of the exercise bicycle.

Claims 16-20 depend either directly or indirectly from claim 15 and are allowable for all the reasons claim 15 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784